In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-14-00340-CV
                           ____________________

                       PATRICIA POWERS, Appellant

                                        V.

               WHISPERING OAKS APARTMENTS, Appellee
_______________________________________________________           ______________

                On Appeal from the County Court at Law No. 2
                        Montgomery County, Texas
                          Trial Cause No. 14-28069
________________________________________________________           _____________

                         MEMORANDUM OPINION

      Patricia Powers attempted to appeal certain Justice Court proceedings to the

County Court at Law. On June 4, 2014, the County Court at Law dismissed

Powers’s appeal for lack of jurisdiction. On August 13, 2014, Patricia Powers filed

a notice of appeal. We questioned our jurisdiction. Powers filed a response in

which she states, “Your court lacks jurisdiction in this matter. The petition for

appeal is pending in Montgomery County Court at Law #2, the Honorable Judge

Claudia [Laird] has failed to rule.” We notified the parties that the June 4, 2014,

                                        1
order of dismissal was a final disposition of the case, and we instructed them to

identify a document that shows whether Powers triggered the extended timetable

for perfecting an appeal. See Tex. R. App. P. 26.1(a). In response, Powers mailed

to this Court copies of a document she originally mailed to this Court on March 10,

2014, which was before the County Court at Law had received the case from the

Justice Court. Powers also sent this Court a copy of her original response to this

Court, in which Powers states her position that this Court lacks jurisdiction.

      The order of dismissal signed by the trial judge on June 4, 2014, was a final

disposition of the case. See generally Searcy v. Sagullo, 915 S.W.2d 595, 597

(Tex. App.—Houston [14th Dist.] 1996, no writ) (“[T]he county court properly

dismissed the matter for lack of jurisdiction because the notice of appeal and

appeal bond were not timely filed.”). The time for perfecting an appeal from the

County Court at Law to the Court of Appeals commenced with the signing of the

order that dismissed Powers’s attempted appeal of the Justice Court’s judgment.

See Tex. R. App. P. 26.1.

      In response to a notice from this Court that her appeal would be dismissed

unless she showed that this Court has jurisdiction to proceed, Powers persisted in

her position that this Court lacks jurisdiction. Powers does not argue that within

thirty days after the County Court at Law dismissed her appeal from the Justice

                                          2
Court, she either filed a notice of appeal of the judgment of the County Court at

Law to the Court of Appeals, or she filed another document in a bona fide attempt

to perfect an appeal to this Court. See id. Powers does not contend that she timely

filed a motion for new trial, a motion to modify the judgment, a motion to

reinstate, or a request for findings of fact and conclusions of law. See id. The

notice of appeal was filed more than thirty days after the trial court signed the

order that finally disposed of the case. See id. The appeal is subject to dismissal for

want of jurisdiction. See Tex. R. App. P. 42.3(a). We dismiss the appeal for lack of

jurisdiction. See Tex. R. App. P. 43.2(f).

      APPEAL DISMISSED.




                                                 ________________________________
                                                           LEANNE JOHNSON
                                                               Justice


Submitted on October 22, 2014
Opinion Delivered October 23, 2014

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                             3